Case 1:19-cv-21760-WPD Document 79 Entered on FLSD Docket 07/01/2020 Page 1 of 4

                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA


   WILLIAM SOUTH, individually and on
   behalf of all those similarly situated,

          Plaintiff,

   v.                                                  Case No.: 1:19-cv-21760-DIMITROULEAS

   PROGRESSIVE SELECT INSURANCE
   COMPANY,

        Defendant.
   ___________________________________/

  PLAINTIFF’S UNOPPOSED MOTION TO FILE UNDER SEAL MOTION FOR CLASS
          CERTIFICATION AND BRIEF IN SUPPORTAND SUPPORTING
                 JEEVES AND STOCKTON DECLARATIONS

          Plaintiff William South files Plaintiff’s Motion to File Under Seal Motion for Class

  Certification and Brief in Support and Supporting Jeeves and Stockton Declarations, pursuant to

  Docket Entry 77 (Confidentiality Order), and L.R. 5.4, and hereby states in support the following:

          1.       This matter concerns Plaintiff’s allegations, on behalf of himself and a putative

  class, that Defendant underpaid the actual cash value (“ACV”) of total-loss vehicles by

  undervaluing the vehicles and refusing to pay title and license plate registration fees and dealer

  fees.

          2.           Because the case centers around Defendant’s internal policies and procedures

  related to determinations of ACV, the parties jointly agreed to a Protective Order governing the

  information marked confidential or highly confidential. D.E. #76. This Court entered its

  Confidentially Order on April 8, 2020. D.E. # 77.



   South v. Progressive Select Insurance Company                                                   Page 1 of 4
   Civil Case No. 1:19-cv-21760-DIMITROULEAS
   - Plaintiff's Unopposed Motion to File Under Seal Motion for Class Certification and Brief in
   Support and Supporting Jeeves and Stockton Declarations
Case 1:19-cv-21760-WPD Document 79 Entered on FLSD Docket 07/01/2020 Page 2 of 4



          3.      Plaintiffs’ Motion for Class Certification and Brief in Support and the supporting

  Declaration of Attorney Scott Jeeves in Support of Class Certification (“Jeeves Declaration”) and

  Declaration of Edward M. Stockton in Support of Plaintiff South’s Motion for Class Certification

  (“Stockton Declaration”) contain references to and/or attach as exhibits deposition testimony and

  documents Defendant marked as confidential or highly confidential.

          4.      Pursuant to this Court’s Confidentiality Order, Plaintiff is required to file such

  confidential information under seal. D.E. # 77 at ¶ 10.

          5.      The Southern District consistently permits documents to be filed under seal where

  they contain information marked by the opposing party as “Confidential.” See, e.g., Bension v.

  Vivint, Inc., 2013 U.S. Dist. LEXIS 191054 (S.D. Fla. Sep. 9, 2013); see also Chi. Tribune Co. v.

  Bridgestone/ Firestone, Inc., 263 F.3d 1304, 1310–14 (11th Cir. 2001); Local Access, LLC v.

  Peerless Network, Inc., 2016 WL 374948 at *1 (M.D. Fla. Feb. 1, 2016) (granting motion to seal

  documents containing confidential information about the parties’ business plans, pricing

  information, and client contacts).

          6.      Southern District Local Rule 5.4 requires that the party must generally describe the

  content of the documents to be sealed. Here, the documents to be sealed contain or reference or

  attach deposition testimony and various documents produced by Defendant that discuss or reveal

  its proprietary claims handling practices, the contents and capabilities of its proprietary databases,

  and private customer information, including insurance policy numbers, claim numbers, amounts

  paid on claims and vehicle VIN’s, which could be used to identify the customers’ names and

  addresses.



   South v. Progressive Select Insurance Company                                                   Page 2 of 4
   Civil Case No. 1:19-cv-21760-DIMITROULEAS
   - Plaintiff's Unopposed Motion to File Under Seal Motion for Class Certification and Brief in
   Support and Supporting Jeeves and Stockton Declarations
Case 1:19-cv-21760-WPD Document 79 Entered on FLSD Docket 07/01/2020 Page 3 of 4



          7.      Finally, S.D. Fla. L.R. 5.4 requires that the party must state the time period for

  which the document shall remain under seal. Here, the documents should stay under seal for a

  period of one year after the final judgment in this matter and resolution of any appeals, at which

  time the sealed filings should be destroyed.

          WHEREFORE, for the foregoing reasons, pursuant to D.E. # 77 and L.R. 5.4, Plaintiff

  respectfully requests the Court to grant the foregoing motion.

                                  LOCAL RULE 7.1 CERTIFICATE

          Pursuant to Local Rule 7.1(a)(3), Plaintiffs’ counsel certify that they conferred with

  Defendants’ counsel, and Defendants do not oppose the relief requested in this motion.

  Date: July 1, 2020                                /s/Scott R. Jeeves____________

                                                    Scott R. Jeeves, Esquire FBN 0905630
                                                    Primary Email: sjeeves@jeeveslawgroup.com
                                                    Secondary Email: khill@jeeveslawgroup.com
                                                           rmandel@jeevesmandellawgroup.com
                                                    THE JEEVES LAW GROUP, P.A.
                                                    954 First Avenue North
                                                    St. Petersburg, FL 33705
                                                    Telephone: (727) 894-2929

                                                    Craig E. Rothburd, Esquire FBN 49182
                                                    Email: craig@rothburdpa.com
                                                    CRAIG E. ROTHBURD, P.A.
                                                    320 W. Kennedy Blvd., Suite 700
                                                    Tampa, FL 33606
                                                    Telephone: (813) 251-8800

                                                    Casim Adam Neff, Esquire FBN 94030
                                                    Neff Insurance Law, PLLC
                                                    P.O. Box 15063
                                                    St. Petersburg, FL 33733-5063
                                                    Telephone: (727) 342-0617
                                                    Primary: cneff@neffinsurancelaw.com

   South v. Progressive Select Insurance Company                                                   Page 3 of 4
   Civil Case No. 1:19-cv-21760-DIMITROULEAS
   - Plaintiff's Unopposed Motion to File Under Seal Motion for Class Certification and Brief in
   Support and Supporting Jeeves and Stockton Declarations
Case 1:19-cv-21760-WPD Document 79 Entered on FLSD Docket 07/01/2020 Page 4 of 4



                                                    Edward H. Zebersky, Esq. FBN 0908370
                                                    Mark S. Fistos, Esq. FBN 909191
                                                    ZEBERSKY PAYNE, LLP
                                                    110 S.E. 6th Street, Suite 210
                                                    Ft. Lauderdale, FL 33301
                                                    Telephone: (954) 989-6333
                                                    Primary: ezebersky@zpllp.com;
                                                    mfistos@zpllp.com; ndiaz@zpllp.com

                                                    Alec H. Schultz, Esq. FBN 35022
                                                    Carly A. Kligler, Esq. FBN 83990
                                                    LEÓN COSGROVE, LLP
                                                    255 Alhambra Circle, Suite 800
                                                    Coral Gables, FL 33134
                                                    Telephone: (305) 740-1975
                                                    Primary: aschultz@leoncosgrove.com

                                                    Stephen B. Murry, Jr.
                                                    MURRAY LAW FIRM
                                                    Suite 2150 Poydras Center
                                                    650 Poydras Street
                                                    New Orleans, LA 70130
                                                    Tel: 504-525-8100
                                                    Fax: 504-584-5249
                                                    Primary: smurrayjr@murray-lawfirm.com

                                                    Attorneys for Plaintiff William South and the Class

                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed

  with the Clerk of Court by using the CM/ECF system on July 1, 2020, which caused a copy to be

  served on all counsel of record.



                                                    /s/Scott R. Jeeves__________________
                                                    Scott R. Jeeves
                                                    Counsel for Plaintiff and Proposed Class



   South v. Progressive Select Insurance Company                                                   Page 4 of 4
   Civil Case No. 1:19-cv-21760-DIMITROULEAS
   - Plaintiff's Unopposed Motion to File Under Seal Motion for Class Certification and Brief in
   Support and Supporting Jeeves and Stockton Declarations
